EXHIBIT 10.1

 

 



EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this 31st
day of March, 2017 (the “Effective Date”), by and between Sportsman’s Warehouse
Holdings, Inc., a Delaware corporation (the “Company”), and Jon Barker (the
“Executive”).

 

RECITALS

 

THE PARTIES ENTER THIS AGREEMENT on the basis of the following facts,
understandings and intentions:

 

A.       The Company desires to provide for the services of the Executive on the
terms and conditions set forth in this Agreement.

 

B.       The Executive desires to accept employment with the Company on the
terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties agree as follows:

 

1. Employment and Duties

 

1.1Employment. The Company does hereby employ the Executive for the Period of
Employment (as such term is defined in Section 1.3) on the terms and conditions
expressly set forth in this Agreement. The Executive does hereby accept and
agree to such hiring, engagement and employment, on the terms and conditions
expressly set forth in this Agreement.

 

1.2Title and Duties. During the Period of Employment, the Executive will serve
as President and Chief Operating Officer of the Company and have the duties and
exercise the authority that the Board of Directors of the Company (the “Board”)
or the Chief Executive Officer of the Company (the “CEO”) assigns to the
Executive from time to time.

 

During the Period of Employment, the Executive shall (i) devote substantially
all of the Executive’s business time, energy and skill to the performance of the
Executive’s duties for the Company, (ii) perform such duties in a faithful
manner to the best of his abilities, and (iii) hold no other employment. The
Executive may serve on the boards of directors of non-profit charitable or
educational organizations. The Company shall have the right, however, to require
the Executive to resign from any board or similar body (including, without
limitation, any association, corporate, civic or charitable board or similar
body) which he may then serve if the Board reasonably determines that any
business related to such service is then in competition with any business of, or
such service by the Executive interferes with Executive’s performance of his
duties to, the Company or any of its affiliates.

 

During the Period of Employment, the Executive’s principal place of employment
shall be the Company’s principal executive office as it may be located from time
to time. The Executive acknowledges that he will be required to travel from time
to time in the course of performing his duties for the Company.

 

1.3Period of Employment. The “Period of Employment” shall commence on the
Effective Date and shall continue through, and end with, January 30, 2021,
subject to extension by mutual written agreement. Notwithstanding the foregoing,
the Period of Employment is subject to earlier termination as provided below in
this Agreement. If the Executive’s employment by the Company continues beyond
the Period of Employment, such employment will be “at will” and terminable by
either party at any time, for any reason (or no reason), and without any payment
under this Agreement, other than for payment of the Accrued Obligations, as
defined below.

 



 

 

 

1.4No Breach of Contract. The Executive hereby represents to the Company and
agrees that: (i) the execution and delivery of this Agreement by the Executive
and the Company and the performance by the Executive of the Executive’s duties
hereunder do not and shall not constitute a breach of, conflict with, or
otherwise contravene or cause a default under, the terms of any other agreement
or policy to which the Executive is a party or otherwise bound or any judgment,
order or decree to which the Executive is subject; (ii) the Executive will not
enter into any new agreement that would or reasonably could contravene or cause
a default by the Executive under this Agreement; (iii) the Executive has no
information (including, without limitation, confidential information and trade
secrets) relating to any other Person which would prevent, or be violated by,
the Executive entering into this Agreement or carrying out his duties hereunder;
(iv) the Executive is not bound by any employment, consulting, non-compete,
non-solicitation, confidentiality, trade secret or similar agreement (other than
this Agreement) with any other Person; (v) to the extent the Executive has any
confidential or similar information that he is not free to disclose to the
Company, he will not disclose such information to the extent such disclosure
would violate applicable law or any other agreement or policy to which the
Executive is a party or by which the Executive is otherwise bound; and (vi) the
Executive understands the Company will rely upon the accuracy and truth of the
representations and warranties of the Executive set forth herein and the
Executive consents to such reliance. As used herein, the term “Person” shall be
construed broadly and shall include, without limitation, an individual, a
partnership, a limited liability company, a corporation, an association, a joint
stock company, a trust, a joint venture, an unincorporated organization and a
governmental entity or any department, agency or political subdivision thereof.

 

2. Compensation and Benefits

 

2.1Base Salary. During the Period of Employment, the Company will pay the
Executive a base salary (the “Base Salary”), which shall be paid in accordance
with the Company’s regular payroll practices in effect from time to time.
Beginning March 31st, 2017, the Executive’s Base Salary shall be at an
annualized rate of $350,000. The Board (or a committee thereof) will review the
Executive’s rate of Base Salary on a periodic basis (annually, commencing with
fiscal year 2017) and may, in its sole discretion, increase, but shall not
decrease, the rate then in effect.

 

2.2Bonus. During the Period of Employment, the Executive will be entitled to
participate in a cash bonus program. For any fiscal year of the Company that
occurs during the Period of Employment, the bonus program for such fiscal year
will be based on certain financial metrics, such as EBITDA, and may include a
component based on the Executive’s individual performance and contributions to
the Company, all as determined by the Board (or a committee thereof) in its sole
discretion. The Executive’s target bonus for a fiscal year shall be 75% of the
Executive’s Base Salary for such fiscal year, with the Executive’s actual bonus
for any year to be determined by the Board (or a committee thereof). The
Executive’s bonus (if any) for a particular fiscal year shall be paid not later
than two and one-half months following the end of that fiscal year. Except as
otherwise expressly provided in Section 3, the Executive must be employed by the
Company on the date that the Company actually pays bonuses under such program
for a particular fiscal year in order to be considered for and to have earned
his bonus (if any) for such fiscal year. The Board (or a committee thereof) may,
in its sole discretion, consult with the CEO regarding any Base Salary increase
or bonus for the Executive.

 



 

 

 

2.3Equity Awards. The Company has adopted the 2013 Performance Incentive Plan
(the “2013 Plan”). The Board (or a committee thereof) will consider the
Executive for an award under the 2013 Plan, the terms and conditions of which
will be established by the Board (or a committee thereof) in its sole
discretion.

 

2.4Benefits and Expenses. During the Period of Employment, the Executive will be
entitled to participate in benefit plans generally made available by the Company
to the executives of the Company, as they are in effect from time to time. The
Company will reimburse the Executive for the Executive’s reasonable and
necessary business expenses incurred by the Executive in carrying out his duties
for the Company during the Period of Employment, in accordance with and subject
to the Company’s standard policies regarding expense reimbursement.

 

3. Termination

 

3.1Death. The Executive’s employment with the Company and the Period of
Employment will terminate automatically upon the Executive’s death.

 

3.2Incapacity. If the Board determines in good faith that the Executive has
suffered an Incapacity (as defined below), the Company can terminate the
Executive’s employment with the Company and the Period of Employment on at least
15 days’ written notice (so long as the Executive has not returned to full-time
performance of the Executive’s duties within that period). For purposes of this
Agreement, “Incapacity” means any mental or physical illness or disability that
renders the Executive incapable of performing the Executive’s duties, even with
a reasonable accommodation, for more than 12 consecutive weeks in any
twelve-month period, unless a longer period is required by law. The date of
Incapacity will be the date on which the Board declares the Incapacity on the
grounds described above.

 

3.3Gross Misconduct. The Company can terminate the Executive’s employment and
the Period of Employment at any time for Gross Misconduct. “Gross Misconduct”
means the occurrence of any of the following:

 

(a)the Executive’s commission of any felony;

 

(b)the Executive takes any actions or omissions intentionally causing the
Company to violate any law, rule or regulation (other than technical violations
that have no material adverse impact on the Company);

 

(c)the Executive’s willful or reckless act or omission that injures the
Company’s reputation or business in any material way or is otherwise
demonstrably detrimental to the Company;

 



 

 

 

(d)the Executive willfully fails or refuses to follow the legal and clear
directives of the Board or the CEO (unless the following of such directive would
be a violation of applicable law);

 

(e)the Executive has been dishonest in connection with his employment activities
or committed or engaged in an act of theft, embezzlement or fraud; or

 

(f)the Executive has materially breached any provision of any agreement to which
the Executive is a party with the Company or any fiduciary duty the Executive
owes to the Company; provided that the Company provides written notice to
Executive of the condition(s) claimed to constitute a material breach of this
Agreement or any fiduciary duty and Executive fails to remedy such condition(s)
within thirty (30) days of the receiving such written notice thereof.

 

3.4Termination without Gross Misconduct. The Company can terminate the
Executive’s employment with the Company and the Period of Employment at any
time, and for any reason (with or without cause), upon written notice to the
Executive.

 

3.5Resignation. The Executive can voluntarily resign his employment with the
Company and terminate the Period of Employment upon 30 days’ prior written
notice to the Company.

 

3.6Resignation for Good Reason. The Executive can terminate his employment with
the Company and the Period of Employment for Good Reason. “Good Reason” means
the occurrence of any of the following by the Company without the Executive’s
express written consent: (a) a significant and material diminution in the
Executive’s position, responsibilities, reporting responsibilities or title, or
a reduction in the Executive’s base salary; or (b) a material breach of this
Agreement by the Company; provided, however, that any such condition or
conditions, as applicable, shall not constitute grounds for a termination for
Good Reason unless both (x) the Executive provides written notice to the Company
of the condition claimed to constitute grounds for Good Reason within sixty (60)
days of the initial existence of such condition(s), and (y) the Company fails to
remedy such condition(s) within thirty (30) days of receiving such written
notice thereof; and provided, further, that in all events the termination of the
Executive’s employment with the Company shall not constitute a termination for
Good Reason unless such termination occurs not more than one hundred and eighty
(180) days following the initial existence of the condition claimed to
constitute grounds for Good Reason.

 

3.7The Company’s Obligations upon Termination.

 

3.7.1        Death or Incapacity. If the Executive’s employment by the Company
and the Period of Employment are terminated pursuant to Section 3.1 or 3.2, the
Company shall have no further obligation to make or provide to the Executive,
and the Executive shall have no further right to receive or obtain from the
Company, any payments or benefits except for payment to the Executive (or, in
the event of the Executive’s death, to his estate) of the Accrued Obligations.
“Accrued Obligations” means the following: earned and accrued salary and
personal time off through the date of termination of the Executive’s employment
with the Company, and reimbursement of any business expenses incurred by the
Executive during the Period of Employment that are reimburseable by the Company
pursuant to this Agreement, each in accordance with the Company’s policies then
in effect and each to the extent not previously paid.

 



 

 

 

3.7.2        Gross Misconduct or Resignation. If the Executive’s employment by
the Company and the Period of Employment are terminated pursuant to Section 3.3
or 3.5, the Company shall have no further obligation to make or provide to the
Executive, and the Executive shall have no further right to receive or obtain
from the Company, any payments or benefits except for payment to the Executive
of the Accrued Obligations.

 

3.7.3        Termination without Gross Misconduct or for Good Reason. If the
Executive’s employment by the Company and the Period of Employment are
terminated pursuant to Section 3.4 or 3.6, the Company shall have no further
obligation to make or provide to the Executive, and the Executive shall have no
further right to receive or obtain from the Company, any payments or benefits
except for payment to the Executive of the Accrued Obligations and, subject to
Section 3.7.5, the following severance benefits:

 

(a)The Company will pay the Executive (as severance) continued payment of the
Executive’s Base Salary (at the regular rate per payroll period in effect
immediately prior to the termination of the Executive’s employment with the
Company and paid in accordance with the Company’s regular payroll practices)
through and ending with the date that is twelve (12) months after the date the
Executive’s employment with the Company terminated (the date the Executive’s
employment with the Company terminates is referred to as the “Severance Date”);
provided that the continued Base Salary benefit for the period commencing with
the day following the Severance Date and ending with the 60th day following the
Severance Date shall not be paid over such 60-day period but shall instead be
accumulated and paid on (or within two (2) business days after) such 60th day
following the Severance Date.

 

(b)The Company will pay the Executive an amount equal to the Executive’s target
bonus (as determined by the Board in accordance with Section 2.2) for the fiscal
year in which the Severance Date occurs, pro-rated through the Severance Date
for the portion of the fiscal year the Executive was actually employed by the
Company. Such amount is to be paid on (or within two (2) business days after)
the 60th day following the Severance Date.

 

(c)The Company will pay or reimburse the Executive for his premiums charged to
continue medical coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), at the same or reasonably equivalent medical
coverage for the Executive (and, if applicable, the Executive’s eligible
dependents) as in effect immediately prior to the Severance Date, to the extent
that the Executive elects such continued coverage; provided that the Company’s
obligation to make any payment or reimbursement pursuant to this clause (c)
shall commence with continuation coverage for the month following the month in
which the Executive’s Severance Date occurs and shall cease with continuation
coverage for the twelfth (12th) month following the month in which the
Executive’s Severance Date occurs (or, if earlier, shall cease upon the first to
occur of the Executive’s death, the date the Executive becomes eligible for
coverage under the health plan of a future employer, or the date the Company
ceases to offer group medical coverage to its active executive employees or the
Company is otherwise under no obligation to offer COBRA continuation coverage to
the Executive). To the extent the Executive elects COBRA coverage, he shall
notify the Company in writing of such election prior to such coverage taking
effect and complete any other continuation coverage enrollment procedures the
Company may then have in place.

 

(d)Any equity awards (i.e., restricted stock, restricted stock units or options)
granted to the Executive by the Company that are outstanding and otherwise
unvested immediately prior to the Severance Date shall, on the Severance Date,
become fully vested.

 



 

 

 

(e)Through and ending with the date that is twelve (12) months after the
Severance Date, the Executive will be entitled to continued participation in any
program generally made available by the Company to its employees allowing them
to purchase Company merchandise at a discount, as any such program may be in
effect from time to time.

 

3.7.4        Exclusive Remedy. The Executive agrees that the payments
contemplated by this Agreement will constitute the Executive’s sole and
exclusive remedy for any termination of the Executive’s employment (other than
any right to continued benefit coverage under and to the extent required by
COBRA, and except for payment of any vested benefit the Executive may have under
a retirement program sponsored or maintained by the Company that is intended to
be qualified under Section 401(a) of the Internal Revenue Code (any such benefit
to be paid under and in accordance with the terms and conditions of such plan)).
The Executive covenants that he will not assert or pursue any other remedies, at
law or in equity, with respect to any such termination. The Executive agrees to
resign, on the Severance Date, as an officer and director of the Company and any
affiliate of the Company, and as a fiduciary of any benefit plan of the Company
or any affiliate of the Company, and to promptly execute and provide to the
Company any further documentation, as reasonably requested by the Company, to
confirm such resignation.

 

3.7.5        Offsets. All severance amounts due from the Company to the
Executive under Section 3.7.3 will be subject to offset or reduction to take
into account any of the Executive’s obligations to the Company. As a condition
precedent to any Company obligation to the Executive pursuant to Section 3.7.3
(other than payment of the Accrued Obligations), the Executive shall, upon or
promptly following the Severance Date (and in all cases within twenty-one (21)
days following the Severance Date unless a longer period of time is required
under applicable law to obtain an effective general release, in which case such
longer period of time shall apply), deliver to the Company a valid, executed
general release of the Executive’s claims in a form reasonably satisfactory to
the Company, and such general release shall not be revoked by the Executive
pursuant to any revocation rights afforded by applicable law.

 

4. Protective Covenants.

 

4.1Confidential Information; Inventions.

 

4.1.1        The Executive shall not disclose or use at any time, either during
the Period of Employment or thereafter, any Confidential Information (as defined
below) of which the Executive is or becomes aware, whether or not such
information is developed by him, except to the extent that such disclosure or
use is directly related to and required by the Executive’s performance in good
faith of duties for the Company. The Executive will take all appropriate steps
to safeguard Confidential Information in his possession and to protect it
against disclosure, misuse, espionage, loss and theft. The Executive shall
deliver to the Company at the termination of the Period of Employment, or at any
time the Company may request, all memoranda, notes, plans, records, reports,
computer tapes and software and other documents and data (and copies thereof)
relating to the Confidential Information or the Work Product (as hereinafter
defined) of the business of the Company or any of its Affiliates (as defined
below) which the Executive may then possess or have under his control.
Notwithstanding the foregoing, the Executive may truthfully respond to a lawful
and valid subpoena or other legal process, but shall give the Company the
earliest possible notice thereof, shall, as much in advance of the return date
as possible, make available to the Company and its counsel the documents and
other information sought, and shall assist the Company and such counsel in
resisting or otherwise responding to such process. The Executive understands
that nothing in this Agreement is intended to limit the Executive’s right (i) to
discuss the terms, wages, and working conditions of the Executive’s employment
to the extent permitted and/or protected by applicable labor laws, (ii) to
report Confidential Information in a confidential manner either to a federal,
state or local government official or to an attorney where such disclosure is
solely for the purpose of reporting or investigating a suspected violation of
law, or (iii) to disclose Confidential Information in an anti-retaliation
lawsuit or other legal proceeding, so long as that disclosure or filing is made
under seal and the Executive does not otherwise disclose such Confidential
Information, except pursuant to court order. The Company encourages Executive,
to the extent legally permitted, to give the Company the earliest possible
notice of any such report or disclosure.

 



 

 

 

4.1.2        As used in this Agreement, the term “Confidential Information”
means information that is not generally known to the public and that is used,
developed or obtained by the Company in connection with its business, including,
but not limited to, information, observations and data obtained by the Executive
while employed by the Company or any predecessors thereof (including those
obtained prior to the Effective Date) concerning (i) the business or affairs of
the Company (or such predecessors), (ii) products or services, (iii) fees, costs
and pricing structures and strategies, (iv) designs, (v) analyses, (vi)
drawings, photographs and reports, (vii) computer software, including operating
systems, applications and program listings, (viii) flow charts, manuals and
documentation, (ix) data bases, (x) accounting and business methods, (xi)
inventions, devices, new developments, product roadmaps, methods and processes,
whether patentable or unpatentable and whether or not reduced to practice, (xii)
customers and clients, customer or client lists, and the preferences of, and
negotiations with, customers and clients, (xiii) personnel information of other
employees and independent contractors (including their compensation, unique
skills, experience and expertise, and disciplinary matters), (xiv) other
copyrightable works, (xv) all production methods, processes, technology and
trade secrets, and (xvi) all similar and related information in whatever form.
Confidential Information will not include any information that has been
published (other than a disclosure by the Executive in breach of this Agreement)
in a form generally available to the public prior to the date the Executive
proposes to disclose or use such information. Confidential Information will not
be deemed to have been published merely because individual portions of the
information have been separately published, but only if all material features
comprising such information have been published in combination.

 

4.1.3        As used in this Agreement, the term “Work Product” means all
inventions, innovations, improvements, technical information, systems, software
developments, methods, designs, analyses, drawings, reports, service marks,
trademarks, trade names, logos and all similar or related information (whether
patentable or unpatentable, copyrightable, registerable as a trademark, reduced
to writing, or otherwise) which relates to the Company’s or any of its
Affiliates’ actual or anticipated business, research and development or existing
or future products or services and which are conceived, developed or made by the
Executive (whether or not during usual business hours, whether or not by the use
of the facilities of the Company or any of its Affiliates, and whether or not
alone or in conjunction with any other person) while employed by the Company
(including those conceived, developed or made prior to the Effective Date)
together with all patent applications, letters patent, trademark, trade name and
service mark applications or registrations, copyrights and reissues thereof that
may be granted for or upon any of the foregoing. All Work Product that the
Executive may have discovered, invented or originated during his employment by
the Company or any of its Affiliates prior to the Effective Date, that he may
discover, invent or originate during the Period of Employment or at any time in
the period of twelve (12) months after the Severance Date, shall be the
exclusive property of the Company and its Affiliates, as applicable, and
Executive hereby assigns all of Executive’s right, title and interest in and to
such Work Product to the Company or its applicable Affiliate, including all
intellectual property rights therein. Executive shall promptly disclose all Work
Product to the Company, shall execute at the request of the Company any
assignments or other documents the Company may deem necessary to protect or
perfect its (or any of its Affiliates’, as applicable) rights therein, and shall
assist the Company, at the Company’s expense, in obtaining, defending and
enforcing the Company’s (or any of its Affiliates’, as applicable) rights
therein. The Executive hereby appoints the Company as his attorney-in-fact to
execute on his behalf any assignments or other documents deemed necessary by the
Company to protect or perfect the Company, the Company’s (and any of its
Affiliates’, as applicable) rights to any Work Product.

 



 

 

 

4.1.4        As used in this Agreement, “Affiliate” of the Company means a
Person that directly or indirectly through one or more intermediaries, controls,
or is controlled by, or is under common control with, the Company. As used in
this definition, the term “control,” including the correlative terms
“controlling,” “controlled by” and “under common control with,” means the
possession, directly or indirectly, of the power to direct or cause the
direction of management or policies (whether through ownership of securities or
any partnership or other ownership interest, by contract or otherwise) of a
Person.

 

4.2Restriction on Competition. The Executive agrees that if the Executive were
to become employed by, or substantially involved in, the business of a
competitor of the Company or any of its Affiliates during the twelve (12) month
period following the Severance Date, it would be very difficult for the
Executive not to rely on or use the Company’s and its Affiliates’ trade secrets
and confidential information. Thus, to avoid the inevitable disclosure of the
Company’s and its Affiliates’ trade secrets and confidential information, and to
protect such trade secrets and confidential information and the Company’s and
its Affiliates’ relationships and goodwill with customers, during the Period of
Employment and for a period of twelve (12) months after the Severance Date, the
Executive will not directly or indirectly through any other Person engage in,
enter the employ of, render any services to, have any ownership interest in, nor
participate in the financing, operation, management or control of, any Competing
Business. For purposes of this Agreement, the phrase “directly or indirectly
through any other Person engage in” shall include, without limitation, any
direct or indirect ownership or profit participation interest in such
enterprise, whether as an owner, stockholder, member, partner, joint venturer or
otherwise, and shall include any direct or indirect participation in such
enterprise as an employee, consultant, director, officer, licensor of technology
or otherwise. For purposes of this Agreement, “Competing Business” means only
the following: (a) the businesses commonly known as Bass Pro Shops, Cabela’s,
Scheels, Field and Stream Stores, Backcountry.com, and REI CO-OP; (b) any
successor to any business identified in clause (a); and (c) any affiliate of a
business identified in clause (a) or clause (b); provided, however, that a
“Competing Business” shall not include a parent company or sister company of a
business identified in clause (a) or clause (b) if both (x) such parent company
is also engaged (directly or through other affiliates) in businesses that are
not competitive with any business described in clause (a) or clause (b) (or, in
the case of a sister company, such sister company is not engaged in any business
that is competitive with any business described in clause (a) or clause (b)),
and (y) the Executive’s position, services and responsibilities with such entity
are limited to the distribution of merchandise that is not competitive with any
business described in clause (a) or clause (b) and the Executive does not
participate in any way in any business identified in clause (a) or clause (b).
For example, and to clarify the foregoing proviso based on circumstances as in
effect on the date of this Agreement, the Field and Stream Stores are a division
of Dick’s Sporting Goods, Inc., and Dick’s Sporting Goods, Inc. would not be
considered a “Competing Business” for purposes of this Agreement so long as (x)
Dick’s Sporting Goods, Inc. also engaged (directly or through other affiliates)
in businesses that are not competitive with any business described in clause (a)
or clause (b) of the preceding sentence, and (y) the Executive’s position,
services and responsibilities with Dick’s Sporting Goods, Inc. (or an affiliate)
were limited to the distribution of merchandise that is not competitive with any
business described in clause (a) or clause (b) of the preceding sentence and the
Executive did not participate in any way in the business of the Field and Stream
Stores or any other business described in clause (a) or clause (b) of the
preceding sentence. Nothing herein shall prohibit the Executive from being a
passive owner of not more than 2% of the outstanding stock of any class of a
Competing Business which is publicly traded, so long as the Executive has no
active participation in the business of such corporation.

 



 

 

 

4.3No Conflicting Employment. The Executive hereby agrees that, during the
Period of Employment, the Executive will not engage in any other employment,
occupation or consulting directly related to the business in which the Company
or any of its Affiliates is now involved or becomes involved during the Period
of Employment, nor will the Executive engage in any other activities that
conflict with the Executive’s obligations to the Company or any of its
Affiliates.

 

4.4Non-Solicitation of Employees and Consultants. During the Period of
Employment and for a period of twenty four (24) months after the Severance Date,
the Executive will not directly or indirectly through any other Person solicit,
induce or encourage, or attempt to solicit, induce or encourage, any employee or
independent contractor of the Company or any Affiliate of the Company to leave
the employ or service, as applicable, of the Company or such Affiliate, or
become employed or engaged by any third party, or in any way interfere with the
relationship between the Company or any such Affiliate, on the one hand, and any
employee or independent contractor thereof, on the other hand.

 

4.5Return of Items. Upon termination of this Agreement, the Executive will
promptly deliver to the Company all Company equipment and other materials
relating to the Company’s business and in the Executive’s possession or control.

 



 

 

 

4.6Litigation/Audit Cooperation. Following the termination of the Executive’s
employment for any reason, the Executive will reasonably cooperate with the
Company in connection with (a) any internal or governmental investigation or
administrative, regulatory, arbitral or judicial proceeding involving the
Company with respect to matters as to which the Executive had responsibility or
knowledge arising out of the Executive’s employment with, or service as a member
of the Board of, the Company (collectively, “Litigation”); or (b) any audit of
the financial statements of the Company with respect to the period of time when
the Executive was employed by the Company (“Audit”). To the extent (if any) the
Company requests such services from the Executive, or the Executive is compelled
by a governmental authority to provide services in a matter that does not
involve the Executive, the Company will: (i) reimburse the Executive for
reasonable travel and other expenses incurred in connection with providing his
services under this Section 4.6, and (ii) compensate the Executive for each hour
that the Executive provides services pursuant to this Section 4.6 at the rate of
$350 per hour. With respect to any month during which the Executive provides
services pursuant to this Section 4.6, the Executive will submit a written
invoice to the Company that details the amount of time and a description of the
services rendered and expenses incurred during such month. The Executive will
submit such invoice to the Company not later than fifteen (15) days after the
end of such month, and the Company will pay any such invoice within fifteen (15)
days after its receipt of such invoice from the Executive.

 

4.7Understanding of Covenants. The Executive acknowledges that, in the course of
his employment with the Company and/or its affiliates and their predecessors, he
has become familiar with the Company’s and its affiliates’ and their
predecessors’ trade secrets and with other confidential and proprietary
information concerning the Company, its affiliates and their respective
predecessors and that his services have been and will be of special, unique and
extraordinary value to the Company and its affiliates. The Executive agrees that
the foregoing covenants set forth (or referred to, as the case may be) in this
Section 4 (together, the “Restrictive Covenants”) are reasonable and necessary
to protect the Company’s and its affiliates’ trade secrets and other
confidential and proprietary information, good will, stable workforce, and
customer relations.

 

Without limiting the generality of the Executive’s agreement in the preceding
paragraph, the Executive (i) represents that he is familiar with and has
carefully considered the Restrictive Covenants, (ii) represents that he is fully
aware of his obligations hereunder, (iii) agrees to the reasonableness of the
length of time, scope and geographic coverage, as applicable, of the Restrictive
Covenants, (iv) agrees that the Company and its affiliates currently conduct
business throughout North America, and (v) agrees that the Restrictive Covenants
will continue in effect for the applicable periods contemplated by the
Restrictive Covenants regardless of whether the Executive is then entitled to
receive severance pay or benefits from the Company. The Executive understands
that the Restrictive Covenants may limit his ability to earn a livelihood in a
business similar to the business of the Company and any of its affiliates, but
he nevertheless believes that he has received and will receive sufficient
consideration and other benefits as an employee of the Company and as otherwise
provided hereunder or as described in the recitals hereto to clearly justify
such restrictions which, in any event (given his education, skills and ability),
the Executive does not believe would prevent him from otherwise earning a
living. The Executive agrees that the Restrictive Covenants do not confer a
benefit upon the Company disproportionate to the detriment of the Executive.

 



 

 

 

4.8Enforcement. The Executive agrees that the Executive’s services are unique
and that he has access to confidential information of the Company and its
affiliates. Accordingly, the Executive agrees that a breach by the Executive of
any of the Restrictive Covenants may cause immediate and irreparable harm to the
Company that would be difficult or impossible to measure, and that damages to
the Company for any such injury would therefore be an inadequate remedy for any
such breach. Therefore, the Executive agrees that in the event of any breach or
threatened breach of any Restrictive Covenant, the Company shall be entitled, in
addition to and without limitation upon all other remedies the Company may have
under this Agreement or otherwise, at law or otherwise, to obtain specific
performance, injunctive relief and/or other appropriate relief (without posting
any bond or deposit) in order to enforce or prevent any violations of the
Restrictive Covenants, or require the Executive to account for and pay over to
the Company all compensation, profits, moneys, accruals, increments or other
benefits derived from or received as a result of any transactions constituting a
breach of the Restrictive Covenants, if and when final judgment of a court of
competent jurisdiction is so entered against the Executive.

 

5. Miscellaneous

 

5.1Indemnification; Insurance. The Company will offer the Executive an
indemnification agreement in a form similar to the indemnification agreement it
has offered to the Company’s other executive officers. During the Period of
Employment, the Executive shall be covered by the Company’s directors and
officers liability insurance on the same terms and conditions as generally
applicable to all officers of the Company.

 

5.2No Assignment by the Executive. This Agreement is personal to the Executive
and will not be assignable by the Executive.

 

5.3Legal Counsel; Mutual Drafting. Each party recognizes that this is a legally
binding contract and acknowledges and agrees that they have had the opportunity
to consult with legal counsel of their choice. Each party has cooperated in the
drafting, negotiation and preparation of this Agreement. Hence, in any
construction to be made of this Agreement, the same shall not be construed
against either party on the basis of that party being the drafter of such
language. The Executive agrees and acknowledges that he has read and understands
this Agreement, is entering into it freely and voluntarily, and has been advised
to seek counsel prior to entering into this Agreement and has had ample
opportunity to do so.

 

5.4Arbitration.

 

5.4.1        Scope. Subject to Section 4.8, any controversy or claim arising out
of or relating to (a) the Executive’s employment with the Company, (b) the
termination of that employment, (c) this Agreement, (d) the interpretation or
enforcement of this Agreement, (f) any alleged breach, default, or
misrepresentation in connection with this Agreement, or (g) any other dispute or
claim between the Executive and the Company, whether arising in contract, tort,
common law or statute, or because of an alleged breach, default, or
misrepresentation in connection with any of the provisions of any such
agreement, including (without limitation) any state or federal statutory claims,
shall be submitted to arbitration in Salt Lake City, Utah, before a sole
arbitrator selected from Judicial Arbitration and Mediation Services, Inc. or
its successor (“JAMS”), or if JAMS is no longer able to supply the arbitrator,
such arbitrator shall be selected from the American Arbitration Association;
provided, however, that provisional injunctive relief may, but need not, be
sought in a court of law while arbitration proceedings are pending, and any
provisional injunctive relief granted by such court shall remain effective until
the matter is finally determined by the arbitrator. The arbitration shall be
administered by JAMS pursuant to its Comprehensive Arbitration Rules and
Procedures. Judgment on the award may be entered in any court having
jurisdiction. This arbitration provision covers all disputes or claims that the
Executive may have against the Company and any affiliated party, and also covers
any claims that the Company may have against the Executive. The parties agree
that the arbitrator will not impose punitive damages or any similar penalty and
hereby waive any right to make a claim for any such damages. The parties
acknowledge and agree that they are hereby waiving any rights to trial by jury
in any action, proceeding or counterclaim brought by either of the parties
against the other in connection with any matter whatsoever arising out of or in
any way connected with any of the matters referenced in the first sentence of
this paragraph.

 



 

 

 

5.4.2        Arbitrator’s Authority. The arbitrator will have exclusive
authority to (a) resolve any dispute as to whether any claim or matter is
subject to this Section 5.4; (b) supervise discovery; (c) rule on pre-hearing
disputes; (d) rule on motions, including motions for summary adjudication;
(e) conduct hearings, and (f) make a final decision on the claim or matter being
arbitrated. Remedies, substantive law and statutes of limitations will be the
same as they would be in a court. The arbitrator will render a final decision in
writing, together with a summary statement of the conclusions upon which the
decision is based.

 

5.4.3        Costs. The Company will pay the forum costs of the arbitration
itself (including arbitration fees and the fees and expenses of the arbitrator
and court reporters). Each party will pay the costs of presenting its case,
including the fees and expenses of its counsel, unless an applicable statute
requires otherwise. Unless otherwise required or limited by statute, the
arbitrator shall have the discretion to award the party prevailing in the
arbitration, in addition to all other relief, reasonable attorneys’ fees and
expenses relating to the arbitration (other than the forum costs referred to in
the first sentence of this paragraph).

 

5.5Binding on Successors. This Agreement will inure to the benefit of and be
binding upon the Company and its successors and assigns. Any such successor or
assignee will be deemed substituted for the Company under the terms of this
Agreement for all purposes. As used in this Agreement, “successor” and
“assignee” will include any person or business entity that at any time, whether
by purchase, merger or otherwise, directly or indirectly acquires the equity of
the Company or to which the Company assigns this Agreement by operation of law
or otherwise.

 

5.6Amendments. This Agreement cannot be amended or modified other than by a
written agreement executed by the Executive and by an officer of the Company
(other than the Executive) authorized by the Board (or a committee thereof) to
execute such amendment or modification on the Company’s behalf.

 

5.7Severability. It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. If any provision of this Agreement or its application is held by a
court of competent jurisdiction to be invalid or unenforceable, the invalidity
or unenforceability will not affect the other provisions or applications of this
Agreement that can be given effect without the invalid or unenforceable
provisions or applications. To this end, the provisions of this Agreement are
declared severable. Furthermore, in lieu of such invalid or unenforceable
provision there will be added automatically as a part of this Agreement, a
legal, valid and enforceable provision as similar in terms to such invalid or
unenforceable provision as may be possible. Notwithstanding the foregoing, if
such provision could be more narrowly drawn (as to geographic scope, period of
duration or otherwise) so as not to be invalid, prohibited or unenforceable in
such jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn,
without invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

 



 

 

 

5.8Waiver of Breach. No waiver of any breach of any provision of this Agreement
will be construed to be, or will be, a waiver of any other breach of this
Agreement. No waiver will be binding unless in writing and signed by the party
waiving the breach.

 

5.9Notices. Either party can change its address for notice purposes by giving
written notice to the other party. Any notice or other communication required or
permitted to be given under this Agreement will be in writing and will be sent
by (a) facsimile transmission with confirmation of transmission; (b)
nationally-recognized courier service; (c) certified mail, return receipt
requested, postage prepaid, and will be addressed to the parties at the
following facsimile numbers or mailing addresses:

 

If to the Company:

 

The Board of Directors of Sportsman’s Warehouse, Inc.

7035 South High Tech Drive

Midvale, Utah 84047

 

 

If to the Executive, to the Executive at his last address reflected in the
Company’s records.

 

Any notice or other communication will be deemed to be given, as applicable,
(a) on the date of delivery by facsimile; (b) on the third day after the date of
deposit in the United States mail; or (c) the date of delivery by
nationally-recognized courier service.

 

5.10Entire Agreement. This Agreement constitutes and contains the entire
agreement and final understanding between the parties concerning the Executive’s
employment with the Company and the related subject matters addressed in this
Agreement. It supersedes and replaces all prior negotiations and all agreements,
written or oral, concerning the Executive’s employment by the Company and such
other subject matters (including, without limitation, the Executive’s offer
letter from the Company dated [December 13th, 2016]). Any prior negotiations,
correspondence, agreements, proposals or understandings relating to any such
matter shall be deemed to have been merged into this Agreement, and to the
extent inconsistent herewith, such negotiations, correspondence, agreements,
proposals, or understandings shall be deemed to be of no force or effect. There
are no representations, warranties, or agreements, whether express or implied,
or oral or written, with respect to the subject matter hereof, except as
expressly set forth herein.

 



 

 

 

5.11Governing Law. Utah law (without regard to conflict-of-laws principles of
the laws of the State of Utah or any other jurisdiction) will govern this
Agreement and its interpretation and enforcement.

 

5.12Withholding. The Company may withhold from any payments due the Executive
under this Agreement the amounts required by applicable tax or other laws.

 

5.13Section 409A.

 

(a)It is intended that any amounts payable under this Agreement will comply with
and avoid the imputation of any tax, penalty or interest under Section 409A of
the Internal Revenue Code of 1986, as amended (including the Treasury
Regulations and other published guidance related thereto) (“Section 409A”). This
Agreement will be construed and interpreted consistent with that intent.

 

(b)To the extent that any reimbursement pursuant to this Agreement is taxable to
the Executive, the Executive will provide the Company with documentation of the
related expenses promptly so as to facilitate the timing of the reimbursement
payment contemplated by this paragraph, and any reimbursement payment due to the
Executive pursuant to such provision will be paid to the Executive on or before
the last day of the Executive’s taxable year following the taxable year in which
the related expense was incurred. Such reimbursement obligations pursuant to
this Agreement are not subject to liquidation or exchange for another benefit
and the amount of such benefits that the Executive receives in one taxable year
will not affect the amount of such benefits that the Executive receives in any
other taxable year.

 

(c)For purposes of this Agreement, a termination of employment will mean a
separation from service as defined in Treasury Regulations Section 1.409A-1(h)
without regard to any optional alternative definitions available under that
section.

 

(d)If Executive is a “specified employee” within the meaning of Section 409A as
of the date of the Executive’s “separation from service” (as defined under
Section 409A), Executive shall not be entitled to any payment or benefit
pursuant to this Agreement until the earlier of (i) the date which is six (6)
months after Executive’s separation from service for any reason other than
death, or (ii) the date of the death. The provisions of this paragraph shall
only apply if, and to the extent, required to avoid the imputation of any tax,
penalty or interest pursuant to Code Section 409A. Any amounts otherwise payable
to Executive upon or in the six (6) month period following Executive’s
separation from service that are not so paid by reason of this paragraph shall
be paid (without interest) as soon as practicable (and in all events within
thirty (30) days) after the date that is six (6) months after Executive’s
separation from service (or, if earlier, as soon as practicable, and in all
events within thirty (30) days, after the date of Executive’s death).

 

(e)None of the Company, its affiliates or any of their respective officers,
directors, employees, owners or shareholders shall be held liable for any taxes,
interest, penalties or other amounts owed by Executive as a result of the
compensation and benefits contemplated by this Agreement (including, without
limitation, by application of Section 409A), subject to the Company’s
withholding right pursuant to Section 5.12.

 



 

 

 

5.14Number and Gender; Examples. Where the context requires, the singular shall
include the plural, the plural shall include the singular, and any gender shall
include all other genders. Where specific language is used to clarify by example
a general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates.

 

5.15Section Headings. The section headings of, and titles of paragraphs and
subparagraphs contained in, this Agreement are for the purpose of convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation thereof.

 

5.16Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which together shall constitute one and the same
instrument. This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories. Photographic copies of such signed
counterparts may be used in lieu of the originals for any purpose.

 

[The remainder of this page has intentionally been left blank.]

 

 

 

 

 

 



 

 

 

The parties have executed this Agreement as of the Effective Date.

 

 



  /s/ Kevan P. Talbot     Kevan P. Talbot                       Sportsman’s
Warehouse Holdings, Inc.                             By: /s/ Jon Barker     Jon
Barker             Its:    



 

 

 

 

 

 

 

 

 

 

 

